Exhibit 10.5

 

DEFERRED STOCK AWARD AGREEMENT

FOR COMPANY EMPLOYEES

 

UNDER THE WATTS WATER TECHNOLOGIES, INC.

SECOND AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN

 

The award of deferred Class A Common Stock (“Deferred Stock”) of Watts Water
Technologies, Inc. (the “Company”) made to the grantee (the “Grantee”), as set
forth in the Deferred Stock award notification provided through the Grantee’s
stock plan account on the E*TRADE website, is subject to the provisions of the
Company’s Second Amended and Restated 2004 Stock Incentive Plan (the “Plan”) and
the terms and conditions contained in this Deferred Stock Award Agreement (the
“Agreement”).  By accepting the award of Deferred Stock on the E*TRADE website,
the Grantee agrees to the terms and conditions of this Agreement.

 

1.                                      Nature and Acceptance of Award .  The
Deferred Stock award entitles the Grantee to receive that number of shares of
Class A Common Stock of the Company (“Stock”) as set forth on the E*TRADE
website with respect to this award upon vesting as provided in this Agreement. 
The Grantee shall have no rights to the Deferred Stock or to receive the Stock
upon settlement of the Deferred Stock under this Agreement unless he or she
shall have accepted the Deferred Stock award through the E*TRADE website. 
Unless and until the shares of Stock are actually issued to the Grantee upon
vesting of the Deferred Stock in accordance with this Agreement, the Grantee
shall not by reason of being granted the Deferred Stock be deemed to be a
shareholder of the Company or to have any other right to the Stock, except as
otherwise provided in this Agreement.  Accordingly, the Grantee has no right to
vote or receive dividends or any other rights as a shareholder with respect to
the shares of Deferred Stock.

 

2.                                      Restrictions and Conditions.

 

(a)                                 The Deferred Stock granted herein may not be
sold, assigned, transferred, pledged or otherwise encumbered or disposed of by
the Grantee.

 

(b)                                 If the Grantee’s employment with the Company
and its Subsidiaries is voluntarily or involuntarily terminated for any reason
(other than death or disability) prior to vesting of the Deferred Stock granted
herein, the unvested shares of Deferred Stock shall be immediately and
automatically forfeited to the Company upon termination of employment, without
payment of any consideration to the Grantee.  The Grantee shall have no further
rights with respect to the Deferred Stock or to receive shares of Stock with
respect thereto.

 

3.                                      Vesting of Deferred Stock.  Unless
otherwise provided in this Agreement or the Plan, the Deferred Stock shall vest
in accordance with the following vesting schedule:  331/3% of the total number
of shares of Deferred Stock shall vest on the first anniversary of the date of
grant, an additional 331/3% of the total number of shares of Deferred Stock
shall vest on the second anniversary of the date of grant, and the remaining
331/3% of the total number of shares of Deferred Stock shall vest on the third
anniversary of the date of grant.  Notwithstanding the foregoing, if the
Grantee’s employment is terminated by reason of death or disability (as
determined by the Administrator) prior to the vesting of shares of Deferred
Stock granted herein,

 

--------------------------------------------------------------------------------


 

the unvested shares of Deferred Stock held by the Grantee shall become fully
vested.  The Administrator may at any time accelerate the vesting schedule
specified in this Paragraph 3.

 

4.                                      Delivery of Stock.  As soon as
practicable following the vesting of the Deferred Stock, the Company shall issue
in the name of the Grantee that number of shares of Stock corresponding to this
award, without any of the restrictions contained in Paragraph 2 applicable
thereto. Notwithstanding anything herein to the contrary, the Company may
postpone the issuance of the shares of Stock until it is satisfied that the
issuance of such Stock will not violate any applicable law. The actual issuance
of the shares of Stock shall be subject to the terms and conditions as the
Company may establish from time to time in order to comply with applicable law.

 

5.                                      Dividend Equivalents.  An account shall
be established for the Grantee, to which shall be credited dividend equivalents
equal to the product of (a) the number of shares of Deferred Stock subject to
this award, and (b) the dividend declared on a single share of Stock.  To the
extent the Grantee becomes vested in the Deferred Stock, the Grantee shall be
entitled to a cash distribution of the dividend equivalents credited to his or
her account at the same time as the shares of Stock are issued with respect to
the Deferred Stock so vesting.

 

6.                                      Incorporation of Plan.  Notwithstanding
anything herein to the contrary, this Agreement shall be subject to and governed
by all the terms and conditions of the Plan, including the powers of the
Administrator set forth in Section 2(b) of the Plan.  Capitalized terms in this
Agreement shall have the meaning specified in the Plan, unless a different
meaning is specified herein.

 

7.                                      Limitations on Transferability.  This
Agreement is personal to the Grantee, is non-assignable and is not transferable
in any manner, by operation of law or otherwise, other than by will or the laws
of descent and distribution.

 

8.                                      Tax Withholding.  The Grantee
acknowledges and agrees that the Company has the right to deduct from payments
of any kind otherwise due to the Grantee any federal, state, local or other
taxes of any kind required by law to be withheld with respect to the grant or
vesting of the Deferred Stock and/or payment of dividend equivalents thereon
under Paragraph 5.  The Grantee shall satisfy such tax withholding obligations
on the Deferred Stock by transferring to the Company, on each date on which such
tax liability shall arise, such number of shares of Stock or Deferred Stock as
have a Fair Market Value equal to the amount of the Company’s tax withholding
obligation in connection with such shares of Stock or Deferred Stock.  Such
delivery of Stock or Deferred Stock to the Company shall be deemed to happen
automatically, without any action required on the part of the Grantee, and the
Company is hereby authorized to take such actions as are necessary to effect
such delivery.  With respect to the dividend equivalents, the Grantee authorizes
the Company to withhold from any cash payments thereof, the amount of all
required tax withholdings.

 

9.                                      Compensation Recovery Policy. 
Notwithstanding anything contained in this Agreement to the contrary, all
Deferred Stock awarded under this Agreement, and any shares of Class A Common
Stock issued upon settlement hereunder shall be subject to forfeiture or
repayment pursuant to the terms of the Company’s Compensation Recovery Policy as
in effect

 

2

--------------------------------------------------------------------------------


 

from time to time, including any amendments necessary for compliance with the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act.

 

10.                               Miscellaneous.

 

(a)                                 Notice hereunder shall be given to the
Company at its principal place of business, and shall be given to the Grantee at
the address set forth below, or in either case at such other address as one
party may subsequently furnish to the other party in writing.

 

(b)                                 This Agreement does not confer upon the
Grantee any rights with respect to continuation of employment by the Company or
any Subsidiary.

 

3

--------------------------------------------------------------------------------